DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
¶ 0004 of the instant specification recites, in part: “…a plurality of channels spaced apart from each other in a vertical direction substantially vertical to the upper surface of the SOI substrate…”  (emphasis added).
¶ 0005 of the instant specification recites “…a plurality of channels spaced apart from each other in a vertical direction substantially perpendicular to an upper surface of the SOI substrate…” (emphasis added).
¶ 0006 of the instant specification recites, in part: “…a plurality of channels spaced apart from each other in a vertical direction substantially vertical to the upper surface of the SOI substrate…”  (emphasis added).
¶ 0013 of the instant specification recites “Hereinafter, two directions intersecting with each other among horizontal directions substantially parallel to an upper surface of a substrate are defined as first and second directions, respectively, and a vertical direction substantially perpendicular to the upper surface of the substrate is defined as a third direction.” (emphasis added).
Each recitation appears to refer to the same feature, namely a vertical direction.  The Examiner suggests amending the relevant passages to use consistent terminology, for example amending the terms “substantially vertical” in ¶¶ 004 and 0006, to recite “substantially perpendicular”.



Claim Objections
Claims 1, 13, 15 and 19 are objected to because of the following informalities: 
Lines 4-5 of claim 1 recite “…a plurality of channels spaced apart from each other in a vertical direction substantially vertical to the upper surface of the SOI substrate…” (emphasis added).  This appears to be referring to channels 126a-126c, which are spaced apart in a vertical direction substantially perpendicular to the upper surface of SOI substrate 100 as shown in Applicant’s fig. 20. 
The Examiner suggests the following amendment to improve the clarity of claim 1:
“…a plurality of channels spaced apart from each other in a vertical direction substantially perpendicular to the upper surface of the SOI substrate…”
Claims 13 and 19 contain similar recitations to claim 1, and are objected to for the same reason.

Claim 15 should be amended to fix the apparent typographic error “dircetion”.

Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4, 6-8 and 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over Balakrishnan et al. (Patent No. US 9,653,289 B1) in view of Suh et al. (PG Pub. No. US 2017/0365604 A1).
Regarding claim 1, Balakrishnan teaches a semiconductor device, comprising: 
a silicon on insulator (SOI) substrate (col. 4, lines 61-63: 110); 
gate structures (col. 14, lines 38-40: 250) formed on the SOI substrate and being spaced apart from each other in a horizontal direction that is substantially parallel to an upper surface of the SOI substrate (fig. 19: at least left and right 250 elements spaced apart on top surface of 120); 
a plurality of channels (col. 5, line 28: plurality of channel layers 140) spaced apart from each other in a vertical direction substantially vertical to the upper surface of the SOI substrate (fig. 19: 140 spaced apart from each other in a vertical direction substantially vertical to the upper surface of 120), each of the channels extending through each of the gate structures in the horizontal direction (fig. 19: each 140 extends through each 250); and 
a source/drain region (col. 11, lines 47-48: 200) on the substrate (fig. 19: 200 disposed at least indirectly on 110), the source/drain region connected to the channels (fig. 19: 200 connected to ends of 140), 

wherein a protruding portion of the source/drain region formed between the gate structures protrudes in the horizontal direction (fig. 19: protruding portion of 200 extends in horizontal direction, and disposed between vertically adjacent gate portions) compared to a non-protruding portion of the source/drain region formed between the channels (non-protruding portion of 200 does not extend horizontally between layers of 250).
Balakrishnan further teaches the source/drain region comprises epitaxial material disposed on exposed surfaces of layers 140 (col. 11, lines 47-51), and layers 140 comprise material such as silicon germanium (col. 6, lines 31-35).
Balakrishnan does not teach the device further comprises a seed layer on the SOI substrate, and the source/drain region (200) is disposed on the seed layer.
Suh teaches epitaxial source/drain structures (¶ 0055: 162A, analogous to 200 of Balakrishnan) disposed over a seed layer (¶ 0018, 0055 & fig. 22B: 162A disposed on 106S, where 106S provides a seed for 162A).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the device of Balakrishnan with the seed layer of Suh, as a means to grow a specific crystal surface to form a certain angle from a growth surface, reducing parasitic capacitance and improving characteristics of the semiconductor device (Suh, ¶ 0135).  


    PNG
    media_image1.png
    450
    615
    media_image1.png
    Greyscale


Regarding claim 2, Balakrishnan in view of Suh teaches the semiconductor device of claim 1, 
wherein the plurality of channels include a first channel at a lowermost level, a second channel at a middle level, and a third channel at an uppermost level (Balakrishnan, fig. 19: lower, middle and upper channels 140, & Suh, fig. 27A: N1, N2 and N3), and 
wherein the source/drain region is widest in the horizontal direction at a portion formed at a height between the first and second channels (Suh, figs. 24H and 27A: 162A has greatest horizontal width in a portion between N2 and N3).

Regarding claim 4, Balakrishnan in view of Suh teaches the semiconductor device of claim 2, wherein an upper surface of the second channel has substantially the same length in the horizontal direction as a lower surface thereof (Balakrishnan, fig. 19: upper and lower surfaces of N2 comprise substantially the same horizontal length).

Regarding claim 6, Balakrishnan in view of Suh teaches the semiconductor device of claim 1, wherein at least a central portion of an upper surface of the seed layer is flat in the horizontal direction (Suh, figs. 13-16 among others: at least central portion of 106S comprises a horizontally flat upper surface).

Regarding claim 7, Balakrishnan in view of Suh teaches the semiconductor device of claim 6, wherein the upper surface of the seed layer is flat (Suh, figs. 13-16 among others: at least central portion of 106S comprises a horizontally flat upper surface).

Regarding claim 8, Balakrishnan in view of Suh teaches the semiconductor device of claim 1, wherein an upper surface of the seed layer is concave (Suh, figs. 13-16 & 24K-24L among others: at least an edge portion of 106S has an inwardly-curved shape).

Regarding claim 10, Balakrishnan in view of Suh teaches the semiconductor device of claim 1, wherein a height of an upper surface of the seed layer is lower than that of a lower surface of each of the gate structures (Suh, fig. 27A: upper surface of 106S lower than lower than that of a lower surface of each of main gate structure portions 150M).

Regarding claim 11, Balakrishnan in view of Suh teaches the semiconductor device of claim 1, wherein the source/drain region includes silicon-germanium doped with impurities (Balakrishnan, col. 11, lines 55-57 & Suh, ¶ 0057).

Regarding claim 12, Balakrishnan in view of Suh teaches the semiconductor device of claim 1, further comprising: a spacer (Balakrishnan. Col. 9 lines 1-18: 180) formed between the source/drain region and each of the gate structures (Balakrishnan, fig. 19: 180 formed between 162A and portions of 250).

Regarding claim 13, Balakrishnan teaches a semiconductor device, comprising: 
a silicon on insulator (SOI) substrate (col. 4, lines 61-63: 110); 
gate structures (col. 14, lines 38-40: 250) formed on the SOI substrate and being spaced apart from each other (fig. 19: at least left and right 250 elements spaced apart on top surface of 120); 
a plurality of channels (col. 5, line 28: plurality of channel layers 140) spaced apart from each other in a vertical direction substantially vertical to the upper surface of the SOI substrate (fig. 19: 140 spaced apart from each other in a vertical direction substantially vertical to the upper surface of 120), each of the channels extending through each of the gate structures in a horizontal direction substantially parallel to the upper surface of the SOI substrate (fig. 19: each 140 extends through each 250); and
a source/drain region (col. 11, lines 47-48: 200) on the substrate (fig. 19: 200 disposed at least indirectly on 110), the source/drain region connected to the channels (fig. 19: 200 connected to ends of 140).
Balakrishnan further teaches the source/drain region comprises epitaxial material disposed on exposed surfaces of layers 140 (col. 11, lines 47-51), and layers 140 comprise material such as silicon germanium (col. 6, lines 31-35).
Balakrishnan does not teach the device further comprises a seed layer on the SOI substrate, and the source/drain region (200) is disposed on the seed layer.

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the device of Balakrishnan with the seed layer of Suh, as a means to grow a specific crystal surface to form a certain angle from a growth surface, reducing parasitic capacitance and improving characteristics of the semiconductor device (Suh, ¶ 0135).  

Regarding claim 14, Balakrishnan in view of Suh teaches the semiconductor device of claim 13, wherein at least a central portion of an upper surface of the seed layer is flat (Suh, figs. 13-16 among others: at least central portion of 106S comprises a horizontally flat upper surface).

Regarding claim 15, Balakrishnan in view of Suh teaches the semiconductor device of claim 13, comprising a source/drain region (200 of Balakrishnan, 162A of Suh).
Balakrishnan in view of Suh as applied to claim 13 above is silent to wherein each of both sidewalls of the source/drain region in the horizontal dircetion has a concave-convex shape.
However, Suh does teach at least one source/drain region 162A disposed between two adjacent gate electrode structures, such that each of both sidewalls of the source/drain region in the horizontal direction has a concave-convex shape (Suh, fig. 25B: each sidewall of middle 162A element in region R1 has a convex/concave shape).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure at least one source/drain of Balakrishnan with the sidewalls of Suh, as a means to increase the degree of integration of the semiconductor device (Suh, ¶ 0003), providing a plurality of circuit elements such as transistors, registers, etc., as standard cells performing desired logic functions such as 

Regarding claim 16, Balakrishnan in view of Suh teaches the semiconductor device of claim 15, wherein a protruding portion of the source/drain region formed between the gate structures protrudes in the horizontal direction (Balakrishnan, fig. 19: protruding portion of 200 extends in horizontal direction, and disposed between vertically adjacent gate portions) compared to a non-protruding portion of the source/drain region formed between the channels (Balakrishnan, non-protruding portion of 200 does not extend horizontally between layers of 250).

Regarding claim 17, Balakrishnan in view of Suh teaches the semiconductor device of claim 16,
wherein the channels include a first channel at a lowermost level, a second channel at a middle level, and a third channel at an uppermost level in each of the gate structures (Balakrishnan, fig. 19: lower, middle and upper channels 140, & Suh, fig. 27A: N1, N2 and N3), and 
wherein the source/drain region is widest in the horizontal direction at a portion formed at a height between the first and second channels (Suh, figs. 24H and 27A: 162A has greatest horizontal width in a portion between N2 and N3).

Regarding claim 18, Balakrishnan in view of Suh teaches the semiconductor device of claim 13, further comprising: an inner spacer (Balakrishnan. Col. 9 lines 1-18: 180) formed between the source/drain region and each of the gate structures (Balakrishnan, fig. 19: 180 formed between 162A and portions of 250).

Regarding claim 19, Balakrishnan teaches a semiconductor device, comprising: 
a silicon on insulator (SOI) substrate (col. 4, lines 61-63: 110);
gate structures (col. 14, lines 38-40: 250) formed on the SOI substrate and being spaced apart from each other in a horizontal direction that is substantially parallel to an upper surface of the SOI substrate (fig. 19: at least left and right 250 elements spaced apart on top surface of 120);
a plurality of channels (col. 5, line 28: plurality of channel layers 140) spaced apart from each other in a vertical direction substantially vertical to the upper surface of the SOI substrate (fig. 19: 140 spaced apart from each other in a vertical direction substantially vertical to the upper surface of 120), each of the channels extending through each of the gate structures (fig. 19: each 140 extends through each 250); and 
a source/drain region (col. 11, lines 47-48: 200) on the substrate (fig. 19: 200 disposed at least indirectly on 110), the source/drain region connected to the channels (fig. 19: 200 connected to ends of 140).
Balakrishnan further teaches the source/drain region comprises epitaxial material disposed on exposed surfaces of layers 140 (col. 11, lines 47-51), and layers 140 comprise material such as silicon germanium (col. 6, lines 31-35).
Balakrishnan does not teach the device further comprises a seed layer on the SOI substrate, the source/drain region (200) is disposed on the seed layer, and the source/drain region having a variable width in the horizontal direction that varies along the vertical direction.
Suh teaches epitaxial source/drain structures (¶ 0055: 162A, analogous to 200 of Balakrishnan) disposed over a seed layer (¶ 0018, 0055 & fig. 22B: 162A disposed on 106S, where 106S provides a seed for 162A), the source/drain region having a variable width in the horizontal direction that varies along 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the device of Balakrishnan with the seed layer of Suh, as a means to grow a specific crystal surface to form a certain angle from a growth surface, reducing parasitic capacitance and improving characteristics of the semiconductor device (Suh, ¶ 0135).  

Regarding claim 20, Balakrishnan in view of Suh teaches the semiconductor device of claim 19, wherein a portion of the source/drain region formed between the gate structures has a greater width in the horizontal direction than a portion of the source/drain region formed between the channels (Suh, figs. 24G-24H and 25B among others: width of 162A laterally extends around channels N1-N3, such that width between gate structures is greater than width between channel layers).



[AltContent: arrow][AltContent: arrow]
    PNG
    media_image2.png
    385
    293
    media_image2.png
    Greyscale
 
 
    PNG
    media_image3.png
    245
    481
    media_image3.png
    Greyscale


Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Balakrishnan in view of Suh as applied to claim 2 above, and further in view of Liu et al. (PG Pub. No. US 2011/0073842 A1).
Regarding claims 3 and 5, Balakrishnan in view of Suh teaches the semiconductor device of claim 2, comprising first and third channels (Balakrishnan, 140-top and 140-bottom & Suh, N1 and N3).  
Balakrishnan in view of Suh is silent to wherein an upper surface of the third channel has a greater length in the horizontal direction than a lower surface thereof (as recited in claim 3), or an upper surface of the first channel has a smaller length in the horizontal direction than a lower surface thereof (as recited in claim 5).
Liu teaches a nano-wire semiconductor device (¶ 0007) including a plurality of vertically-arranged channel layers (¶ 0069 & figs. 1-3 among others: 5-1 and 5-2, corresponding to 140 of Balakrishnan and N1-N3 of Suh, wherein an upper surface of the uppermost channel (5-1, corresponding to top 140-top of Balakrishnan and N1/N3 of Suh) has a greater length in the horizontal direction than a lower surface thereof (fig. 2: 5-1 configured as an inverted triangle, such that the upper surface width is greater than the lower-surface width), and an upper surface of the first channel (5-2, corresponding to top 140-bottom of Balakrishnan and N3/N1 of Suh) has a smaller length in the horizontal direction than a lower surface thereof (fig. 2: 5-2 configured as a triangle, such that the upper surface width is smaller than the lower-surface width).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the channel layers of Balakrishnan in view of Suh with the dimensions of Liu, as a means to optimize the device performance by providing gate electrode covering all around the side surface of the channel.  This structure has, therefore, a stronger controllability of the channel potential by the gate, is more effective in suppressing the short channel effect compared with the FinFET, and provides increase in drive current (Liu, ¶ 0007) in a highly integrated device.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Balakrishnan in view of Suh as applied to claim 1 above, and further in view of Chan et al. (PG Pub. No. US 2014/0070316 A1).
Regarding claim 9, Balakrishnan in view of Suh teaches the semiconductor device of claim 1, comprising a seed layer (Suh, 106S).
Balakrishnan in view of Suh is silent to wherein a lower surface of the seed layer is downwardly convex.
Chan teaches a semiconductor device (¶ 0058 & figs. 6A-6C among others: 600) including epitaxial source/drain structures (¶ 0058: 602a/602b, analogous to 162A of Suh and 200 of Balakrishnan) disposed over seed layers (¶ 0058: 402a, 404a, 402b, and/or 404b, analogous to 106S of Suh), wherein a lower surface of the seed layer is downwardly convex (fig. 6A: lower surfaces of 402a/404a have a downwardly convex shape).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the seed layer of Balakrishnan in view of Suh with the convex shape of Chan, as a means to provide increased channel region stress and, therefore, increased channel carrier mobility (Chan, ¶ 0064).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN TURNER whose telephone number is (571)270-5411.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/BRIAN TURNER/Examiner, Art Unit 2894